Citation Nr: 1716510	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-17 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for entitlement to individual unemployability. 

The Veteran testified at a September 2013 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The Veteran's claim was remanded to the RO in April 2014.  The case has been returned to the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities.  The Veteran is currently service-connected for post-traumatic stress disorder (PTSD), rated at 70 percent; and eczema, bilateral hand, neck, bilateral arms, and bilateral legs, rated at 10 percent.  He therefore meets the minimum schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16 (a). 

The Veteran's June 2009 Application for Increased Compensation Based on Unemployability (VA 21-8940) reflects that the Veteran worked at Maxus Apartment from 2001 to 2002, Seaton Temp Agency from 1999 to 2001, Quality Foods in 1999, and Rebsamen Insurance from 1979 to 1997.  The record does not contain any completed Request for Employment Information Forms (VA Form 21-4192) from these employers.  Apparently, on remand, the RO provided the form in April 2014 to the Veteran, not to his former employers.  Upon remand, the AOJ should attempt to have those employers complete a VA Form 21-4192.  38 U.S.C.A § 5103A (b)(1).

Also, the evidence on file indicates the Veteran participated in VA vocational rehabilitation at some point in 2006.  While there is a January 2007 vocational rehabilitation discharge note on file, it does not appear his complete vocational rehabilitation folder has been associated with the claims folder.  On remand, the AOJ's requests to obtain the vocational rehabilitation folder were apparently unanswered.  Therefore, remand is also required to obtain any such records as they may be relevant to his claim for TDIU.

The Board's remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to each of the Veteran's former employers, Maxus Apartment, Seaton Temp Agency, Quality Foods, and Rebsamen Insurance.  Any response received should be associated with the claims folder. 

2.  Obtain the Veteran's complete VA vocational rehabilitation records and associate them with his VA claims folder.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



